Citation Nr: 1313173	
Decision Date: 04/19/13    Archive Date: 05/02/13	

DOCKET NO.  08-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a chronic acquired psychiatric disability, to include as adjustment disorder with depression.  

3.  Entitlement to an increased rating for a prostate disability, diagnosed as obstructive benign prostatism, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to June 1992.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2007 rating decision of the VARO in North Little Rock that, in pertinent part, denied entitlement to the benefits sought.  The case was previously before the Board in December 2011 at which time it was remanded for further development.  With regard to a back disability and a psychiatric disability, the requested actions have been accomplished to the extent possible.  With regard to the prostate disorder, that matter is addressed in a remand at the end of the decision below.  It is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action should be required.  


FINDINGS OF FACT

1.  A low back disability did not have its onset during active service and is not related to disease, injury, or event of service origin or to a service-connected disability.  

2.  A psychiatric disability, to include an adjustment disorder with depression, did not have its onset during active service and is not shown to be related to disease, injury, or event of service origin or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

2.  The criteria for service connection for a chronic acquired psychiatric disability, to include an adjustment disorder with depression, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) redefined VA's duties to notify and assist a Veteran in the development of claims for VA benefits.  Regulations for the implementation of the VCAA are codified as amended at 38 U.S.C.A. §§ 3.102, 3.156, 3.159, 3.326 (a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  

The United States Court of Appeals for Veterans Claims (Court) has held the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those elements are:  1) Veteran's status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all relative evidence has been obtained with regard to the claim, and the duty to assist requirements have been satisfied.  The case was recently remanded by the Board in December 2011 for further development.  All service treatment records and VA records have been associated with the claims file.  A March 2012 communication from the Daugherty Medical Clinic in Jackson, Arkansas, indicated that they retained a company to keep their records.  Those records could be supplied directly to the individual for a fee depending on the number of pages.  The Veteran has not provided the records to VA.  

The Veteran has undergone VA examinations, including the obtaining of medical nexus opinions concerning the etiology of a low back disability and a psychiatric disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical nexus opinions obtained are responsive to the question of causation, so additional examinations and opinions are not needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to obtain an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one, or, at a minimum, notify the claimant why one will not or cannot be provided).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such examination is indicated).  The medical evidence of record is adequate to address all pertinent concerns, as the claims file has been reviewed for all relevant medical history, the Veteran has been examined, the findings have been reported in sufficient detail, and there has been discussion of the underlying medical rationale, which is where the probative value an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Also, the Veteran had the opportunity to provide testimony in his own behalf with regard to the disabilities at issue before the undersigned Veterans Law Judge conducting a travel board hearing at the VARO in Little Rock in December 2008.  A transcript of the hearing proceedings is of record.  Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran's testimony focused on the elements necessary to substantiate his claim and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate the claim.  

In view of the foregoing, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing certain circumstances as to why a remand would not result in any significant benefit to the Veteran).  

Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence of three things:  1) a current disability; 2) inservice incurrence or aggravation of a disease or injury; 3) a causal relationship, that is, a nexus, between a claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303.  

In addition, arthritis and/or a psychosis, if present, will be presumed to have been incurred in service if manifested to a degree of 10 percent or more within one year following service separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Pursuant to 38 C.F.R. § 3.310 (a), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  In order to establish a secondary service connection claim, the claimant must show:  1) the existence of a current secondary disability; 2) the existence of a service-connected disability; and 3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310 (a).  

A claimant may also establish secondary service connection by demonstrating that his current secondary disability was aggravated or worsened by the already service connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (when aggravation of the Veteran's nonservice connected [secondary] condition is proximately due to or the result of his service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability as shown prior to the aggravation); Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  (Additional disability resulting from aggravation of a nonservice-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a)).  If the claimant succeeds in establishing service connection for a secondary condition, "his secondary condition shall be considered a part of the original condition."  38 C.F.R. §§ 3.310 (a).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).  



Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

With regard to the Veteran's back, a review of the service treatment records reflects that on one occasion in 1985, notation was made that he was seen for a complaint of low back pain.  Elaboration was not provided.  The records for the remainder of the Veteran's active service, including periodic examinations in November 1987 and August 1989 and the separation examination in March 1992, do not refer to complaints or findings indicative of the presence of a back abnormality.  In a report of medical history made in conjunction with periodic examination in November 1987, the Veteran denied either having or ever having had recurrent back pain.  Additionally, at the time of separation examination in March 1992, he again denied ever having or having had recurrent back pain.  At the time of the separation examination in March 1992, the Veteran stated his health was good and he was not taking any medications.  

With regard to the Veteran's psychiatric status, he was seen at a mental health clinic in November 1991 complaining of several stressors, including the death of his father, marital difficulties, increased alcohol consumption, and an arrest for drinking while under the influence.  On mental status examination, findings were normal.  He was given an Axis I assessment of alcohol abuse dependence to be ruled out.  Notation was also made of marital problems.  He was to continue being seen in the mental health clinic for supportive therapy.  

In his report of medical history made in conjunction with separation examination in March 1992, he referred to either having had depression or excessive worry.  Notation was made that he had been depressed in 1990 secondary to family problems and received treatment with counseling.  Clinical examination at the current time reflected normal psychiatric status.  

Low Back Disability

The Veteran's initial claim for disability benefits which was received in November 1996 referred to other problems the Veteran was experiencing.  He made no reference to any back disability.  

The initial documentation of any problems with the back came in July 1999, a time many years following service discharge, where the Veteran was seen for a complaint of chronic back pain helped by Naproxen.  

In December 2006, the Veteran underwent physical therapy for myalgia and leg pain.  His problem list included low back pain.  December 2006 is the month when his initial claim for disability benefits for low back disability was received.  

Additional pertinent post service evidence includes the report of an October 2007 Social Security Administration examination.  At that time there was notation of chronic low back pain. Degenerative disc disease was indicated.  

Pursuant to the Board's 2011 remand, the Veteran was accorded an examination of the back for rating purposes by VA in February 2012.  The Veteran expressed complaints of low back pain and stiffness of the back.  Findings were recorded and diagnoses were made of degenerative disc disease and sprain.  The examining orthopedist commented that following review of the claims file it "is less likely than not" that the low back disability is secondary to, related to, or a result of the Veteran's military service.  As for rationale, the orthopedist stated there was an absence of evidence establishing a medical connection between the present time and the Veteran's active service.  He stated this included his review of the claims file and the Veteran's history, his current examination of the Veteran, and review of imaging studies.  

Psychiatric Disability

With regard to the Veteran's psychiatric disability, he was seen in VA outpatient consultation in August 1992 for possible hypertension.  Notation was made of an adjustment disorder with anxiety.  Elaboration was not provided.  

In claims for disability benefits received in 1992 and 1996, the Veteran did not refer to a psychiatric disability.  

The pertinent post service records include the report of a VA outpatient visit in July 1999 when it was noted the Veteran was being followed at the mental health clinic for an anxiety disorder.  Notation was made in a March 1999 mental health clinic visit that the Veteran complained of having stressful changes and feeling like he was depressed.  The Veteran stated that he had been recommended by a vocational rehabilitation counselor because of symptoms of depression.  He believed his problems with his depressed mood began when his father died of prostate cancer in 1991.  He stated that since that time he had had episodes of depressed mood.  He indicated he was experiencing several major stressors in his life at the present time.  These included taking care of his mother who had Alzheimer's disease, his financial concerns, a sister with mental problems, and two children from a previous marriage with whom he did not feel he had enough contact.  He knew he was depressed and thought that this stemmed from his problems adjusting to his current life circumstances.  He stated that he worried about his problems and this kept him from being able to concentrate on other things in his life.  Following examination, the examiner opined that "given the stressors in his life, his anxiety related to the stressors, and his admitted difficulty adjusting to these stressors, [the Veteran] is likely suffering from adjustment disorder with symptoms of anxiety and depressed mood."  The Axis I diagnosis was adjustment disorder with mixed anxiety and depressed mood.  

The record shows the Veteran was hospitalized by VA from November to December 2006 for Axis I clinical psychiatric syndromes and other conditions, to include alcohol dependence, nicotine dependence, and substance induced mood disorder.  

The Veteran was accorded a psychiatric examination by a VA psychologist in July 2007.  For some reason, the claims file was not made available to the examiner for review.  The Veteran reported being depressed and indicated this was because he had recently married and was having problems in the marriage.  He stated he had been depressed since the 1990's, but he could not remember why he was depressed back then.  He believed it was possibly because his plans in life had not developed.  He stated he was treated a few times in the 1990's, and that his depression seemed to have abated.  He indicated he became depressed more recently around 2001 because of physical health concerns.  Following examination, he was given an Axis I diagnosis of adjustment disorder with depressed mood.  The examiner commented that the Veteran had a long history of substance abuse.  At the present time, he attributed some depression to physical problems and the fact that he was not working.  The examiner stated that "based on the information he provided in today's examination, there did not appear to be a link between the depression he experienced in the military and his current depression..." However, the examiner added that without review of the claims file, he could not be completely certain of his comment.  He noted that the current adjustment disorder appeared to be secondary to the fact that the Veteran was not working.  

The psychologist submitted an addendum dated in February 2007.  At that time he indicated he had reviewed the Veteran's claims file, as well as the examination report mentioned above.  He stated that he was reiterating his opinion that following review of the claims file and the report of his examination, there did not appear to be a link between the Veteran's current depression and any depression he had while in the military.  He noted that when the Veteran was seen in the military for psychiatric evaluation, he was having marital difficulties.  The Veteran also referred to a death in the family and an increase in alcohol use.  He stated that the Veteran "generally did not have problems with depression for some time after that and only had a recent exacerbation of depression.  It is felt to be a separate condition from what was noted in the military."  

Analysis

In view of the foregoing, the Board finds there is no competent and credible evidence of record showing that either a back disability or a psychiatric disorder had its onset during service or is related in any way to any inservice disease, event, or injury.  In determining whether there is nexus evidence establishing a connection between any current disability and the Veteran's service, the medical evidence of record is against the claim.  With regard to the Veteran's psychiatric disability, as noted above, a VA psychiatrist who examined the Veteran in 2007 opined that there was not a link between the Veteran's current depression and any depression he experienced while in service.  The psychiatrist based his opinion on review of the entire claims file.  He noted that while in service the Veteran was having marital problems.  The physician indicated that after that the Veteran had no problems with depression for years and only recently had an exacerbation of depression.  The psychiatrist believed this was a separate condition from that what was noted in the military.  There is no medical evidence of record to the contrary.  

With regard to the low back disability, the VA physician who examined the Veteran in February 2012 indicated that he also reviewed the claims file.  It was his opinion that it is less likely than not that any current low back disability was secondary to or the result of the Veteran's active service.  He noted that there was an absence of evidence establishing a medical connection between the Veteran's service and the documentation pertaining to the presence of a low back disability.  Again, there is no medical evidence of record to the contrary.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as to any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, while the Veteran believes that his currently diagnosed low back disability and psychiatric disorder are related to his experiences in service, his opinion establishing the etiology of the disabilities and establishing a medical nexus between those disabilities and his active service is not a simple matter capable of lay observation.  Rather, these matters require medical knowledge.  The Veteran does not assert any such medical knowledge.  The Board finds that the medical opinions that are of record are competent, conclusively stated, and consistent with the record.  Accordingly, the Board assigns those opinions greater probative weight regarding etiology than any lay assertions from the Veteran.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the issue pertaining to etiology of psychiatric disability and low back disability, these matters fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  

In sum, the Board finds the persuasive evidence regarding nexus weighs against a relationship between a low back disability on the one hand and the Veteran's active service on the other as well as between any current psychiatric disability and the Veteran's active service.  As such, service connection for a low back disability and a psychiatric disorder under any theory is not warranted.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  





ORDER

Service connection for a chronic acquired psychiatric disability, to include an adjustment disorder with depression, is denied.  

Service connection for a low back disability is denied.  


REMAND

With regard to the service-connected prostatitis, the Board finds that another VA examination assessing the current nature, extent and severity of the service-connected prostatitis is warranted.  The Board acknowledges the Veteran was afforded an examination assessing his prostate symptomatology by VA in February 2012.  The examiner stated that the Veteran had benign prostatic hypertrophy that was currently being treated with medication.  He indicated there was no functional impairment.  The examiner also stated that there was no relationship between the urethritis noted while the Veteran was on active duty and the current benign prostatic hypertrophy and erectile dysfunction.  

The Board notes that at the time of the hearing with the undersigned in December 2008, the Veteran complained of frequency in urination and other symptoms that he believed was associated with his prostate condition.  

Given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of the Veteran's prostatitis, the Board finds that another VA examination is necessary to fully assess the current manifestations of the service-connected prostatitis.  See Barr, 21 Vet. App. at 311 (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  


Accordingly, this portion of the case is REMANDED for the following:  

1.  The Veteran should be scheduled for a VA genitourinary examination to (1) determine the nature and etiology of the claimed urethral disorder, and (2) assess the current nature, extent, and severity of his service-connected prostatitis.  The entire claims file should be made available and reviewed by the clinician, and it should be confirmed that such records are available for review.  With regard to the service-connected prostatitis, the examiner should identify and describe in detail all residuals, if any, attributable to the service-connected prostatitis.  In doing so the examiner should specifically identified whether the Veteran is required to wear absorbent materials or to use an appliance as a result of his prostatitis; and if he is required to wear absorbent materials, how often these must be changed:  (a) less than two times a day; (b) two to four times a day; or (c) more than four times a day.  

The examiner should also specifically identify whether the daytime voiding interval is (a) between two and three hours, (b) between one and two hours, or (c) less than one hour.  Similarly, the examiner should specifically identify whether the Veteran awakens to void at night, and, if so, whether he awakens to void (a) two times per night, (b) three to four times per night, or (c) five or more times per night.  

The examiner should also state whether the prostatitis results in:  (1) marked obstructive symptomatology (i.e., hesitancy, slow or weak stream, decreased force of stream) with one or more of the following:  (a) post void residuals greater than 150 cubic centimeters, (b) markedly diminished peak flow rate on uroflowmetry (that is, less than 10 cc/ second), (c) recurrent urinary tract infections secondary to obstruction, and/or (d) stricture disease requiring periodic dilation every two to three months; or

(2)  Urinary retention requiring intermittent or continuous catheterization.  

The examiner should also identify whether the prostatitis results in (a) urinary tract infection that requires long term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management; or 

(b) recurrent symptomatic urinary tract infection(s) requiring drainage/frequent hospitalization (i.e., greater than two times per year) and/or continuous intensive management.  

Finally, the examiner should discuss the degree of occupational impairment attributable to the service-connected prostatitis.  The complete rationale must be provided for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should so indicate and provide a supporting rational as to why such an opinion cannot be made without resort to speculation.  

3.  Thereafter, after undertaking any additional development deemed necessary, the claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and be provided a reasonable time frame within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


